t c memo united_states tax_court kenneth r harris petitioner v commissioner of internal revenue respondent docket no filed date wilfred i aka for petitioner michael w tan for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively after concessions by respondent the issues for decision are whether under sec_104 petitioner may exclude from income a settlement payment of dollar_figure settlement amount that he received in and whether petitioner is liable for additions to tax under sec_6651 and and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in california when he petitioned this court on date petitioner entered into a settlement agreement with several defendants in a lawsuit to which petitioner was a party the lawsuit was brought by petitioner and another plaintiff to recover damages they sustained in a fire that destroyed among other things petitioner’s bee farm bee canyon ranch in saugus california in 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar 2respondent concedes that petitioner is entitled to a theft_loss deduction of dollar_figure single filing_status the standard_deduction and a personal_exemption for the settlement agreement provided that the settlement amount was in complete satisfaction of the claims asserted in the plaintiffs’ lawsuit but did not specify or allocate the payment to any of the plaintiffs’ particular claims or allegations the plaintiffs’ complaint in the lawsuit alleged in relevant part that the following occurred as a result of the defendants’ negligence petitioner was hurt and injured in his health strength and activity sustaining injury to his nervous system and person all of which injuries have caused and continue to cause great mental physical emotional and nervous pain and suffering petitioner’s earning capacity has been and will be greatly impaired petitioner’s thriving bee keeping business and facility at the bee canyon ranch which included but is not limited to many vehicles hives harvesting equipment storage units and other various equipment and inventory were destroyed beyond repair and petitioner has lost and continues to lose the use of the bee keeping facility in date petitioner received a check for dollar_figure from felahy associates llc felahy representing his share of the settlement with respect to the litigation petitioner failed to timely file a form_1040 u s individual_income_tax_return for and failed to make any estimated payments for respondent prepared a substitute for return pursuant to sec_6020 and determined a deficiency in petitioner’s income_tax on date we called this case for trial following trial we held the record open until date to allow petitioner to submit to respondent certain documents regarding the purported embezzlement of the settlement amount in on date petitioner submitted to respondent documentation with respect to the embezzlement and although petitioner failed to raise the issue in his petition or in his pretrial memorandum respondent has conceded that petitioner is entitled to a dollar_figure theft_loss deduction for subsequently we directed the parties to file briefs in this case petitioner failed to file a brief opinion i whether the sec_104 exemption applies a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 if however a taxpayer produces credible evidence3 with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability for any_tax imposed by subtitle a or b and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary4 for witnesses information documents meetings and interviews see also 116_tc_438 petitioner does not contend that sec_7491 applies and we find that he did not satisfy the sec_7491 requirements accordingly petitioner bears the burden_of_proof as to any disputed factual issue see rule a the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 ha sec_3 ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 4the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received the unreported income 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the commissioner’s determination was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 petitioner concedes that he received the settlement amount from felahy in accordingly petitioner bears the burden of showing that the settlement amount was not taxable_income id b sec_104 petitioner contends that he may exclude the settlement amount from gross_income under sec_104 5as discussed above petitioner failed to file a brief we could declare petitioner in default and dismiss his case see rule a stringer v continued generally sec_61 provides that gross_income includes all income from whatever source derived unless excluded by a specific provision of the code this section is construed broadly to encompass any accession to a taxpayer’s wealth 515_us_323 504_us_229 348_us_426 exclusions from gross_income are construed narrowly to maximize the taxation of any accession to wealth burke u s pincite souter j concurring sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness to be eligible for the sec_104 exclusion a taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based in tort or tort-type rights and the damages were received on continued commissioner 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we could also conclude that petitioner abandoned his claims after trial and decide this case against petitioner because he failed to meet his burden_of_proof see rule b 84_tc_716 we choose instead to decide the case on the merits see eg stanwyck v commissioner tcmemo_2012_180 103_tcm_1955 amerisouth xxxii ltd v commissioner tcmemo_2012_67 103_tcm_1324 account of personal physical injuries or physical sickness see commissioner v schleier u s pincite where damages are received pursuant to a settlement agreement the nature of the claim that was the basis for the settlement determines whether the damages are excludable from gross_income under sec_104 burke u s pincite the determination of the underlying nature of the claim is factual and generally is made by reference to the settlement agreement in the light of the surrounding circumstances 430_f3d_1253 9th cir 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 an express allocation in the settlement agreement of a portion of the proceeds to tort or tort-type claims is generally binding for tax purposes if the parties entered into the agreement at arm’s length and in good_faith 105_tc_396 aff’d 121_f3d_393 8th cir robinson v commissioner t c pincite if the settlement agreement lacks an express statement of the nature of the claim we look to the intent of the payor which we determine on the basis of all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation rivera f 3d pincite 349_f2d_610 10th cir aff’g tcmemo_1964_33 robinson v commissioner t c pincite the settlement agreement lacks an express statement of the nature of the claim that was the basis for the settlement accordingly we look to the intent of the payor considering the complaint and the details surrounding the litigation see knuckles v commissioner f 2d pincite the complaint shows that the claim that was the basis of the settlement amount was a tort or tort-type claim see commissioner v schleier u s pincite however the complaint does not show whether the claim that was the basis of the settlement amount was for personal physical injuries such that the settlement amount would be excludable see sec_104 or for damage to property or nonphysical injuries such that the settlement amount would be nonexcludable see id we note however that the complaint does not allege that petitioner incurred compensable medical_expenses petitioner testified that he was in whittier california on the day that the fire destroyed the bee canyon ranch petitioner testified that he suffered stress from seeing the destruction caused by the fire and breathing problems from inhaling the dust and ash caused by the fire he also testified that he developed a rash from being exposed to the ash however petitioner testified that he did not visit a doctor regarding either his breathing problems or the rash petitioner testified that the fire destroyed property located on the bee canyon ranch as follows homes around vehicles including cars pickup trucks ton-and-a-half trucks 2-ton trucks cranes tractors and skip loaders around semitrailers used for storage around hives and additional bee- farming equipment and supplies taken together the complaint and the circumstances surrounding the lawsuit demonstrate that the settlement amount was intended to compensate petitioner for the extensive property damage and the loss of income that he suffered as a result of the fire petitioner has failed to introduce credible_evidence that any part of the settlement amount was intended to compensate him for personal physical injuries that he may have suffered as a result of the fire see rule a espinoza v commissioner tcmemo_2010_53 99_tcm_1219 aff’d 636_f3d_747 5th cir accordingly we conclude that petitioner must include the settlement amount in his income for 6in his pretrial memorandum petitioner contended that he is entitled to a deduction for expenses relating to the settlement amount petitioner did not allege continued ii additions to tax respondent determined that petitioner is liable for additions to tax for under sec_6651 for failure to timely file a valid_return a for failure to timely pay tax shown on a return and for failure to pay estimated_tax although the commissioner ordinarily has the burden of production with respect to additions to tax see sec_7491 petitioner did not assign any error in the petition with respect to the additions to tax because petitioner did not contest the additions to tax in the petition we deem them conceded see rule b 118_tc_358 we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing and respondent’s concessions decision will be entered under rule continued in his petition that he was entitled to deduct any expenses relating to the settlement amount nor did he introduce any credible_evidence at trial regarding any such expenses because petitioner failed to allege in the petition that he was entitled to deduct expenses relating to the settlement amount we deem any such expenses conceded see rule b
